Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicole Tepe on August 24, 2022.
Claim 13 is amended as follows:
13.  (Currently Amended) The method of claim 12, wherein the humectant is selected from the group consisting of calamine, dodecylsulphate, sodium lauryl sulphate (SLS), a polyoxyethylene ester of polysorbitan, 

New claim 23 is introduced:
23.  (New) The method of claim 13, wherein the humectant is a polyoxyethylene ester of a compound selected from monooleate, monopalmitate, monosterarate, sorbitan, and polyoxyethylene ether.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a corrected notice of allowability replacing the previous notices of allowability issued June 22, 2022, and June 2, 2022.  This application claims benefit of provisional application 62/691017, filed June 28, 2018.
Claims 1-3, 5, 7-20, and 23 are pending in this application.
Claims 1-3, 5, 7-20, and 23 as amended are examined on the merits herein.

Reasons for Allowance
	Currently claims 1-3, 5, 7-20, and 23 are pending in this application and have been examined on the merits herein.  The application remains in condition for allowance for the reasons of record in the previous notice of allowance issued June 22, 2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/24/2022